DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 6/03/2021 amended claims 1-14. Claims 1-20 are currently pending herein. However Claims 9-20 were previously withdrawn in response to a restriction requirement.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Cancel Claims 9-20.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 12/09/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 9-20, directed to a non-elected invention withdrawn from consideration because the claims do not require all the limitations of an allowable claim.  

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 9-20 directed to an invention non-elected without traverse.  Accordingly, claims 9-20 have been cancelled.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: A battery support tray for a vehicle, said battery support tray comprising: a peripheral sidewall comprising a pair of tray frame members that border opposing sides of a battery containment area; and a tray floor structure comprising a plurality of elongated floor sections disposed parallel and adjacent to each other and each having a length spanning between the pair of tray frame members below the battery containment area, wherein the plurality of elongated floor sections each comprise a cross-sectional profile that is consistent along the length of the respective elongated floor section, wherein the cross-sectional profile of each of the plurality of elongated floor sections comprises (i) a panel portion having an upper surface that thermally couples with battery modules in the battery containment area and (ii) a conduit portion integrally formed with the panel portion and disposed below the panel portion, and wherein the conduit portion of the cross-sectional profile encloses a coolant channel that integrally extends along the length of the respective elongated floor section, as claimed in Claim 1 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of battery support trays (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claim 1 as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618